Exhibit 10.6

 

SHAREHOLDER AND REGISTRATION RIGHTS AGREEMENT

 

between

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.

 

and

 

MONTPELIER REINSURANCE LTD.

 

Dated as of November 12, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Defined Terms

 

 

 

 

SECTION 1.01.

Definitions

1

 

 

 

ARTICLE II

 

 

 

Purchase and Sale

 

 

 

 

SECTION 2.01.

Purchase and Sale

5

SECTION 2.02.

Closing

6

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Representations and Warranties of the Company

6

SECTION 3.02.

Representations and Warranties of Montpelier

7

 

 

 

ARTICLE IV

 

 

 

Governance

 

 

 

 

SECTION 4.01.

Composition of the Board of Directors

8

SECTION 4.02.

No Adverse Action; Size of Board of Directors

10

SECTION 4.03.

Quorum

10

SECTION 4.04.

Termination of Board Designation Rights

11

SECTION 4.05.

Information Rights

11

 

 

 

ARTICLE V

 

 

 

Additional Rights and Agreements

 

 

 

 

SECTION 5.01.

Preemptive Rights

13

SECTION 5.02.

Competition; Outside Activities; No Fiduciary Duties

14

SECTION 5.03.

Transfers

15

SECTION 5.04.

Further Assurances

16

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

Registration Rights

 

 

 

 

SECTION 6.01.

Demand Registration

16

SECTION 6.02.

Piggyback Registration

18

SECTION 6.03.

Shelf Registration

19

SECTION 6.04.

Registration Expenses

19

SECTION 6.05.

Lock-Ups

20

SECTION 6.06.

Registration Procedures

20

SECTION 6.07.

Obligations of Montpelier

24

SECTION 6.08.

Free Writing Prospectuses

24

SECTION 6.09.

Indemnification and Contribution

24

SECTION 6.10.

Rule 144

26

SECTION 6.11.

Preservation of Rights

26

 

 

 

ARTICLE VII

 

 

 

Miscellaneous

 

 

 

 

SECTION 7.01.

Term

26

SECTION 7.02.

Amendment

27

SECTION 7.03.

Assignment

27

SECTION 7.04.

Entire Agreement; No Third-Party Beneficiaries

27

SECTION 7.05.

Specific Performance

27

SECTION 7.06.

Arbitration

27

SECTION 7.07.

Governing Law

28

SECTION 7.08.

Waiver of Jury Trial

28

SECTION 7.09.

Notices

28

SECTION 7.10.

Severability

29

SECTION 7.11.

No Waiver/Cumulative Remedies

29

SECTION 7.12.

Counterparts

29

SECTION 7.13.

Interpretation

30

 

ii

--------------------------------------------------------------------------------


 

 

SHAREHOLDER AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
November 12, 2013, between BLUE CAPITAL REINSURANCE HOLDINGS LTD., an exempted
company incorporated in Bermuda (registered number 47855) whose registered
office is at Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda (the
“Company”), and MONTPELIER REINSURANCE LTD., a wholly owned subsidiary of
Montpelier Re Holdings Ltd. and an exempted company incorporated in Bermuda
(registered number 31261) whose registered office is at Canon’s Court, 22
Victoria Street, Hamilton HM 12, Bermuda (“Montpelier”).

 

WHEREAS, the Company is consummating on the date hereof an initial public
offering (the “Initial Public Offering”) of its Common Shares (as defined
below);

 

WHEREAS, in connection with the Initial Public Offering, the Company desires to
issue, sell and deliver to Montpelier, and Montpelier desires to purchase and
acquire from the Company, subject to the concurrent completion of the Initial
Public Offering (as defined below) and pursuant to the other terms and
conditions set forth in this Agreement, the Acquired Shares (as defined below);
and

 

WHEREAS, the Company and Montpelier desire to enter into this Agreement to
provide for the purchase and sale of the Acquired Shares and to establish
certain arrangements, including with respect to corporate governance matters of
the Company and providing for registration rights with respect to the Common
Shares owned by Montpelier;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Montpelier agree as follows:

 

ARTICLE I

 

Defined Terms

 

SECTION 1.01.                                   Definitions.  As used in this
Agreement the following terms have the meanings ascribed thereto below.

 

“Adverse Disclosure” means public disclosure of non-public information that, in
the good faith judgment of the members of the Company’s board of directors other
than the Montpelier Directors, after consultation with outside counsel to the
Company, (i) would be required to be made in any registration statement filed
with the SEC so that such registration statement would not be materially
misleading, (ii) would not be required to be made at such time but for the
filing of a registration statement with the SEC and (iii) the Company has a bona
fide business purpose for not disclosing.

 

“Administrative Services Agreement” means the Administrative Services Agreement
between the Company and Blue Capital Management Ltd., dated as of the date
hereof.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

 

“Applicable Requirements” means, with respect to any Person, all applicable
laws, rules, regulations and requirements, including applicable laws, rules,
regulations, requirements and binding requests of any Competent Regulatory
Authority, and all applicable orders and decrees.

 

“Competent Regulatory Authority” means, with respect to any Person, any
regulatory authority (including any stock exchange) or analogous Person
responsible for regulating, or having jurisdiction over, that Person.

 

“Common Shares” means the common shares, par value $1.00 per share, of the
Company.

 

“Confidential Information” means information that (i) has been disclosed to a
party hereto, or that a party hereto has or may become aware of in connection
with this Agreement, in both cases before or during the term of this Agreement,
and (ii) is marked as or otherwise indicated as confidential, or derives value
to a party from being confidential or would be regarded as confidential by a
reasonable business person, except to the extent that such information is in the
public domain (otherwise than by a breach of the confidentiality provisions of
this Agreement).

 

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a Person, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
other voting securities of (or other ownership or profit or voting interests in)
such Person and (iii) any and all warrants, rights or options to purchase any of
the foregoing, whether voting or nonvoting, and, in each case, whether or not
such shares, interests, participations, equivalents, securities, warrants,
rights, options or other interests are authorized or otherwise existing on any
date of determination.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder.

 

“Excluded Transactions” means issuances of Equity Securities of the Company
(i) pursuant to a dividend payable in Equity Securities of the Company, or upon
any subdivision or split-up of outstanding Equity Securities of the Company,
(ii) to directors, advisors, employees or consultants of the Company (including
upon exercise of options) pursuant to a stock option plan, employee stock
purchase plan, restricted stock plan, other employee benefit plan or other
similar compensatory agreement or arrangement approved by the Company’s board of
directors, (iii) pursuant to the overallotment option granted to the
underwriters in connection with the

 

2

--------------------------------------------------------------------------------


 

Initial Public Offering and (iv) as consideration in connection with a merger,
acquisition or similar transaction.

 

“Investment Management Agreement” means the Investment Management Agreement
between the Company and Blue Capital Management Ltd., dated as of the date
hereof.

 

“IPO Closing” means the closing of the Initial Public Offering.

 

“Material Adverse Change” means (i) any event, change, circumstance or effect
that is or is reasonably likely to be materially adverse to the business,
properties, assets, liabilities, condition (financial or otherwise), operations,
results of operations or prospects of the Company and its subsidiaries taken as
a whole; (ii) any material outbreak or escalation of hostilities or declaration
of war or national emergency or other national or international calamity or
crisis (including an act of terrorism) or adverse change in economic or
political conditions; (iii) suspension of trading in securities generally on the
New York Stock Exchange or the NASDAQ Global Market or limitation on prices
(other than limitations on hours or numbers of days of trading) for securities
on any such exchange; (iv) the enactment, publication, decree or other
promulgation of any statute, regulation, rule or order of any court or other
governmental authority that materially and adversely affects or may materially
and adversely affect the business or operations of the Company or its
subsidiaries; (v) the declaration of a banking moratorium by the United States
or New York State authorities; (vi) the suspension of trading of the Common
Shares by the applicable stock exchange, SEC or any other Competent Regulatory
Authority; or (vii) the taking of any action by any governmental body or agency
in respect of its monetary or fiscal affairs which has a material adverse effect
on the securities markets in the United States.

 

“Montpelier Designee” means an individual designated in writing by Montpelier
for election or appointment to the Company’s board of directors.  The initial
Montpelier Designees shall be Christopher L. Harris and William Pollett.

 

“Montpelier Director” means a Montpelier Designee who has been elected or
appointed to the Company’s board of directors.

 

“Montpelier Group” means Montpelier Re Holdings Ltd. and its wholly owned
subsidiaries, including Montpelier.

 

“Montpelier Investor Rights Period” means the period of time from the date of
this Agreement until the later of the date on which (i) any member of the
Montpelier Group Transfers any of its Common Shares other than (A) to a
controlled Affiliate of Montpelier or (B) Common Shares held on behalf of third
parties or as part of any member of the Montpelier Group’s general investment
portfolio or (ii) the Montpelier Group beneficially owns (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) less than 5.0% of the Company’s
outstanding Common Shares.

 

“Montpelier Pro Rata Portion” means, on the date of issuance of any New
Securities, the number of New Securities equal to (1) the total number of New
Securities to be issued by the Company on such date multiplied by (2) a
fraction, the numerator of which is the

 

3

--------------------------------------------------------------------------------


 

number of Common Shares the Montpelier Group, in the aggregate, beneficially
owns (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) other than
Common Shares held on behalf of third parties or as part of the Montpelier
Group’s general investment portfolio immediately prior to such issuance and the
denominator of which is the total number of Common Shares outstanding
immediately prior to such issuance.

 

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

 

“Registrable Securities” means, at any time, any Equity Securities of the
Company and any securities that may be issued or distributed or be issuable in
respect of any Equity Securities of the Company by way of conversion, dividend,
stock split or other distribution, merger, consolidation, exchange,
recapitalization or reclassification or similar transaction, in each case held
by the Montpelier Group or any controlled Affiliate of Montpelier that is not
otherwise part of the Montpelier Group.  As to any particular Registrable
Securities, once issued, such Registrable Securities shall cease to be
Registrable Securities if (i) a Registration Statement with respect to the sale
of such Registrable Securities has been declared effective under the Securities
Act and such Registrable Securities have been disposed of pursuant to such
effective Registration Statement, (ii) such Registrable Securities have been
distributed pursuant to and in accordance with Rule 144 (or any similar
provisions then in force) under the Securities Act, (iii) such Registrable
Securities shall have been otherwise transferred and new certificates (or
book-entry equivalents) for them not bearing a legend restricting transfer shall
have been delivered by the Company and such Registrable Securities may be
publicly resold without registration under the Securities Act or (iv) such
Registrable Securities shall cease to be outstanding.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
thereunder.

 

“Shelf Registration Statement” means a “shelf” registration statement filed by
the Company with the SEC covering offers and sales in accordance with Rule 415
under the Securities Act, or any similar rule that may be adopted by the SEC
(whether or not the Company is then eligible to use Form S-3 or F-3 (or any
successor form), as applicable), and any amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Transfer” means (i) any direct or indirect sale, assignment, transfer,
participation, gift, distribution, or other disposition, in each case whether
voluntary or involuntary or by operation of law or otherwise or (ii) entry into
any contract, arrangement or understanding with respect to any sale, assignment,
transfer, participation, gift, distribution or other disposition.

 

4

--------------------------------------------------------------------------------


 

“Underwriting and Insurance Management Agreement” means the Underwriting and
Insurance Management Agreement between the Company, Blue Capital Re Ltd. and
Blue Capital Insurance Managers Ltd., dated as of the date hereof.

 

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

The following terms are defined on the page of this Agreement set forth after
such term below:

 

Term

 

Section

Acquired Shares

 

Section 2.01

Aggregate Purchase Price

 

Section 2.01

Agreement

 

Preamble

Closing

 

Section 2.02(a)

Closing Date

 

Section 2.02(a)

Company

 

Preamble

Compensation and Nominating Committee

 

Section 4.01(c)

Demand Notice

 

Section 6.01(a)

Demand Registration Right

 

Section 6.01(c)

Demand Registration Statement

 

Section 6.01(a)

Exercise Period

 

Section 5.01(c)

Incidental Registration Statement

 

Section 6.02

Indemnified Party

 

Section 6.09(c)

Indemnifying Party

 

Section 6.09(c)

Initial Public Offering

 

Recitals

Issuance Notice

 

Section 5.01(b)

Long-Form Registration Statement

 

Section 6.01(a)

Losses

 

Section 6.09(a)

Montpelier

 

Preamble

Montpelier Non-Elected Designee

 

Section 4.01(d)

Montpelier Observer

 

Section 4.01(h)

New Securities

 

Section 5.01(a)

Per New Security Offering Price

 

Section 5.01(c)

Proposed Issuance

 

Section 5.01(b)

Purchase

 

Section 2.01

Representatives

 

Section 4.05(d)(i)

Registration Statement

 

Section 6.06(a)

Short-Form Registration Statement

 

Section 6.01(a)

 

ARTICLE II

 

Purchase and Sale

 

SECTION 2.01.                                   Purchase and Sale.  Subject to
the terms and conditions of this Agreement, at the Closing (as defined below)
Montpelier shall purchase and acquire from the

 

5

--------------------------------------------------------------------------------


 

Company, and the Company shall issue, sell and deliver to Montpelier, 2,500,000
Common Shares (the “Acquired Shares”), at a purchase price per share equal to
$20.00, for an aggregate purchase price of $50,000,000 (the “Aggregate Purchase
Price”).  The purchase of the Acquired Shares pursuant to this Section 2.01 is
referred to as the “Purchase”. Montpelier hereby acknowledges that following the
completion of the Purchase, the share premium relating to the Acquired Shares
will be converted to contributed surplus. The prior approval of Montpelier Re
Holdings Ltd. on November 5, 2013 into share surplus is hereby acknowledged.

 

SECTION 2.02.                                   Closing.  (a)  Subject to the
terms and conditions of this Agreement, the closing of the Purchase (the
“Closing”) shall occur substantially concurrently with the IPO Closing, at the
offices of Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, New York
10019, or at such other place, time and date as shall be agreed between the
Company and Montpelier (the date on which the Closing occurs, the “Closing
Date”).

 

(b)                                 At the Closing, to effect the purchase and
sale of the Acquired Shares, (i) Montpelier shall pay to the Company the
Aggregate Purchase Price by wire transfer in immediately available U.S. federal
funds to the account designated by the Company in writing for such purpose and
(ii) the Company shall deliver to Montpelier the Acquired Shares in book-entry
form.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.                                   Representations and Warranties
of the Company.  The Company hereby represents and warrants to Montpelier as
follows:

 

(a)                                 The Company is duly incorporated and validly
existing under the laws of Bermuda, with full power and authority to conduct its
business, and it has full power and authority to enter into, perform its duties
under and exercise its rights under this Agreement.

 

(b)                                 Assuming the due authorization, execution
and delivery of this Agreement by Montpelier, this Agreement constitutes the
Company’s valid, lawful and binding obligation enforceable against the Company
in accordance with its terms (except insofar as enforceability may be limited by
any bankruptcy laws or principles, or any similar laws or principles).

 

(c)                                  The execution and delivery by the Company
of this Agreement and the performance by the Company of its obligations under
this Agreement do not and will not constitute a breach of or default under
(i) the Company’s organizational documents, (ii) any material agreement or
instrument by which the Company is bound or (iii) any Applicable Requirement.

 

(d)                                 No material consent, approval, waiver,
license, permit, order or authorization of, or registration, declaration or
filing with, any Competent Regulatory Authority is required to be obtained or
made by the Company in connection with the execution, delivery and performance
of this Agreement or the consummation of the

 

6

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement.

 

(e)                                  The Acquired Shares have been duly
authorized and, when issued and delivered against payment therefor as provided
for in this Agreement, will be validly issued and fully paid and non-assessable
and will be free and clear of all liens, pledges, charges, encumbrances or
security interests of any kind or nature.  Other than this Agreement, the
Acquired Shares are not subject to (i) any option, warrant, purchase right or
other contract, agreement or understanding that requires the Company to Transfer
any of the Acquired Shares or (ii) any voting trust agreement, proxy or other
contract, agreement or understanding with respect to the voting, dividend
rights, preferences or Transfer of any of the Acquired Shares.

 

SECTION 3.02.                                   Representations and Warranties
of Montpelier.  Montpelier hereby represents and warrants to the Company as
follows:

 

(a)                                 Montpelier is duly incorporated and validly
existing under the laws of Bermuda, with full power and authority to conduct its
business, and it has full power and authority to enter into, perform its duties
under and exercise its rights under this Agreement.

 

(b)                                 Assuming the due authorization, execution
and delivery of this Agreement by the Company, this Agreement constitutes
Montpelier’s valid, lawful and binding obligation enforceable against Montpelier
in accordance with its terms (except insofar as enforceability may be limited by
any bankruptcy laws or principles, or any similar laws or principles).

 

(c)                                  The execution and delivery by Montpelier of
this Agreement and the performance by Montpelier of its obligations under this
Agreement do not and will not constitute a breach of or default under
(i) Montpelier’s organizational documents, (ii) any material agreement or
instrument by which Montpelier is bound or (iii) any Applicable Requirement.

 

(d)                                 No material consent, approval, waiver,
license, permit, order or authorization of, or registration, declaration or
filing with, any Competent Regulatory Authority is required to be obtained or
made by Montpelier in connection with the execution, delivery and performance of
this Agreement or the consummation of the transactions contemplated by this
Agreement, other than the approval of the Bermuda Monetary Authority and any
required filings under the Exchange Act.

 

(e)                                  Montpelier (i) is acquiring the Acquired
Shares for its own account, solely for investment and not with a view toward, or
for sale in connection with, any distribution thereof in violation of any
foreign, federal, state or local securities or “blue sky” laws, or with any
present intention of distributing or selling such Acquired Shares in violation
of any such laws, (ii) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Acquired Shares and of
making an informed investment decision and (iii) is an “accredited investor”
within the meaning of Rule 501 of

 

7

--------------------------------------------------------------------------------


 

Regulation D under the Securities Act.  Montpelier understands that the Company
is relying on the statements contained herein to establish an exemption from
registration under the Securities Act and under foreign, federal, state and
local securities and “blue sky” laws and acknowledges that (A) the Acquired
Shares are not registered under the Securities Act or any other Applicable
Requirement, (B) the Acquired Shares are “restricted securities” under the
Securities Act and (C) the Acquired Shares may not be resold except pursuant to
a Securities Act registration or pursuant to an applicable exemption therefrom
(and in compliance with any other Applicable Requirements), and the Acquired
Shares will bear a legend or notation to such effect.

 

(f)                                   Montpelier has adequate means of providing
for its current needs and contingencies, has no need now, and anticipates no
need in the foreseeable future, to sell the Acquired Shares, and currently has
sufficient financial liquidity to afford a complete loss of its investment in
Acquired Shares.

 

(g)                                  The overall commitment of Montpelier to
investments which are not readily marketable is not excessive in view of
Montpelier’s financial circumstances, and any purchase of the Acquired Shares
will not cause such commitment to become excessive.

 

ARTICLE IV

 

Governance

 

SECTION 4.01.                                   Composition of the Board of
Directors.  (a)  As of the IPO Closing Date, the Company’s board of directors
shall be comprised of the following five directors:  Christopher L. Harris
(Chairman) (Class A), William Pollett (Class B), Douglas A. Cook (Class B), Eric
F. Lemieux (Class C) and John R. Weale (Class A).

 

(b)                                 During the Montpelier Investor Rights
Period, subject to Section 4.01(c), at each annual or special general meeting of
the Company’s shareholders at which directors are to be elected to the Company’s
board of directors, the Company will nominate and use its reasonable best
efforts (which shall, subject to the Applicable Requirements, include including
in any proxy statement used by the Company to solicit the vote of its
shareholders in connection with any such meeting the recommendation of the
Company’s board of directors (and any committee thereof) that the Company’s
shareholders vote in favor of the slate of directors) to cause the election to
the Company’s board of directors of a slate of directors that includes:  (i) if
the size of the Company’s board of directors is five directors, two Montpelier
Designees, or (ii) if the size of the Company’s board of directors is greater
than five directors, the smallest whole number of Montpelier Designees such that
the number of Montpelier Designees will constitute no less than 40.0% of the
total number of the Company’s directors, in each case including the designation
of one of the Montpelier Designees (which shall be Christopher L. Harris so long
as Christopher L. Harris is a Montpelier Designee) as Chairman of the Company’s
board of directors if and as specified by Montpelier.

 

(c)                                  Montpelier shall notify the Company of the
identity of any proposed Montpelier Designee, in writing, within 30 days of a
written request by the Company’s board of

 

8

--------------------------------------------------------------------------------


 

directors or the Compensation and Nominating Committee of the Company’s board of
directors (the “Compensation and Nominating Committee”) for inclusion in a proxy
statement for a meeting of the Company’s shareholders, and shall provide
together therewith all information about such proposed Montpelier Designee as
shall be reasonably requested by the Company’s board of directors or the
Compensation and Nominating Committee (including, at a minimum, any information
regarding such proposed Montpelier Designee required by applicable securities
laws).  Notwithstanding the provisions of this Section 4.01, Montpelier will not
be entitled to designate a particular Montpelier Designee (or designate any
Montpelier Director) to the Company’s board of directors pursuant to this
Section 4.01 in the event that the Company reasonably determines in good faith
that (i) the election of such Montpelier Designee to the Company’s board of
directors would cause the Company to violate any Applicable Requirement or
(ii) such Montpelier Designee does not satisfy the director eligibility
requirements applicable to the other members of the Company’s board of
directors.  In the event that clause (i) or (ii) of the immediately preceding
sentence is applicable, Montpelier will withdraw the designation of such
proposed Montpelier Designee and, so long as the Montpelier Investor Rights
Period has not ended, Montpelier will be permitted to designate a replacement
therefor (which replacement Montpelier Designee will also be subject to the
requirements of this Section 4.01(c)).

 

(d)                                 During the Montpelier Investor Rights
Period, subject to Section 4.01(c), in the event of (i) the death, resignation,
removal or other disqualification pursuant to the Company’s bye-laws of any
Montpelier Director, the Company’s board of directors will promptly appoint, as
a replacement Montpelier Director, the Montpelier Designee designated by
Montpelier to fill the resulting vacancy and the Company will use its reasonable
best efforts to take any other actions necessary to achieve the same or (ii) the
failure of a Montpelier Designee to be elected to the Company’s board of
directors at any annual or special general meeting of the Company’s shareholders
at which such Montpelier Designee stood for election but was nevertheless not
elected (such Montpelier Designee, a “Montpelier Non-Elected Designee”), the
Company’s board of directors will promptly appoint another Montpelier Designee
designated by Montpelier to serve in lieu of such Montpelier Non-Elected
Designee as a Montpelier Director during the term that such Montpelier
Non-Elected Designee would have served had such Montpelier Non-Elected Designee
been elected at such meeting of the Company’s shareholders, and the Company will
use its reasonable best efforts to take any other actions necessary to achieve
the same, and, in the case of either of clause (i) or (ii), such individual
shall then be deemed a Montpelier Director for all purposes hereunder.  Neither
the Company nor the Company’s board of directors (or any committee thereof) will
remove any Montpelier Director without the prior written consent of Montpelier,
except to the extent necessary to remedy a breach of Section 4.04 or in the case
of a Montpelier Director’s disqualification from the Company’s board of
directors in which case such disqualified Montpelier Director shall be replaced
by another Montpelier Designee, or in accordance with the Company’s bye-laws.

 

(e)                                  In the event that Montpelier has nominated
less than the total number of designees Montpelier shall be entitled to nominate
pursuant to Section 4.01(b), Montpelier shall have the right, at any time, to
nominate such additional Montpelier Designees to which it is entitled, in which
case, the Company and the Company’s board of directors shall take all necessary
action to (i) enable Montpelier to nominate and effect the election or
appointment of such Montpelier Designees, whether by increasing the size of the
Company’s board of directors

 

9

--------------------------------------------------------------------------------


 

or otherwise and (ii) to designate such Montpelier Designees to fill such newly
created vacancies or to fill any other existing vacancies.

 

(f)                                   The Company shall at all times provide
each Montpelier Director (in his or her capacity as a member of the Company’s
board of directors) with the same rights to indemnification and exculpation that
it provides to the other members of the Company’s board of directors, and, in
any event, the Company shall maintain customary director and officer indemnity
insurance on commercially reasonable terms.

 

(g)                                  The Company shall at all times provide
reimbursement for reasonable out-of-pocket expenses incurred by each Montpelier
Director in a manner no less favorable than it provides to the other members of
the Company’s board of directors, and, in any event, the Company shall reimburse
the Montpelier Directors for all reasonable out-of-pocket expenses incurred in
connection with their attendance at meetings of the Company’s board of directors
(or any committee thereof), including travel, lodging and meal expenses.

 

(h)                                 Subject to Applicable Requirements, during
the Montpelier Investor Rights Period, Montpelier shall have the right to
designate in writing, at any time, either Montpelier Director as a non-voting
observer (a “Montpelier Observer”) to attend any meetings of any committee of
the Company’s board of directors on which a Montpelier Director does not serve. 
The Company shall notify the applicable Montpelier Observer of all regular and
special meetings of the applicable committees of the Company’s board of
directors, including all regular and special meetings, at the same time and in
the same manner as the members of the applicable committee of the Company’s
board of directors and shall also provide the applicable Montpelier Observer
with copies of all notices, minutes, consents and other materials provided to
the members of the applicable committee at the same time as such materials are
provided to such members.

 

SECTION 4.02.                                   No Adverse Action; Size of Board
of Directors.  During the Montpelier Investor Rights Period, except as required
by the Applicable Requirements, neither the Company nor the Company’s board of
directors (or any committee thereof) shall take any action to cause the
amendment of the Company’s memorandum of association, bye-laws or other
organizational documents in a manner that is inconsistent with, or adverse to,
Montpelier’s rights under this Agreement.  Without limiting the generality of
the foregoing or Section 4.01(b), during the Montpelier Investor Rights Period,
(i) in no event shall the Company’s board of directors be less than five
directors and (ii) if the size of the Company’s board of directors is increased
to a number that is greater than five, then the number of Montpelier Designees
shall increase proportionally such that the number of Montpelier Designees will
constitute no less than 40.0% of the total number of the Company’s directors;
provided that in no event shall the size of the Company’s board of directors be
increased to six or eight.

 

SECTION 4.03.                                   Quorum.  Notwithstanding
anything in the Company’s bye-laws to the contrary, for so long as (i) the size
Company’s board of directors is five, at least one Montpelier Director must be
present to constitute a quorum of the Company’s board of directors and (ii) the
size of the Company’s board of directors is greater than five, at least two
Montpelier Directors must be present to constitute a quorum of the Company’s
board of directors.

 

10

--------------------------------------------------------------------------------


 

SECTION 4.04.                                   Termination of Board Designation
Rights.  Promptly upon the end of the Montpelier Investor Rights Period, all
obligations of the Company with respect to Montpelier, any Montpelier Director
and Montpelier Designee pursuant to this Article IV shall terminate.

 

SECTION 4.05.                                   Information Rights.  (a) 
Montpelier Director Information.  The Company and its subsidiaries will prepare
and provide, or cause to be prepared and provided, to each Montpelier Director
(in his or her capacity as such) any materials or other information prepared for
or given to any other member of the Company’s board of directors in his or her
capacity as such (excluding any such materials or other information prepared for
and given solely to the Chief Executive Officer and no other member of the
Company’s board of directors), as and when prepared for or given to any such
other member, and any other materials or other information relating to the
management, operations and finances of the Company or its subsidiaries as and
when generally provided to directors of the Company or as and when reasonably
requested by such Montpelier Director (in his or her capacity as such).

 

(b)                                 Company Information.  If either the
Investment Management Agreement, the Underwriting and Insurance Management
Agreement or the Administrative Services Agreement has terminated in accordance
with its terms, subject to the Applicable Requirements, until the end of the
Montpelier Investor Rights Period:

 

(i)                                     the Company and its subsidiaries will
prepare and provide, or cause to be prepared and provided, to Montpelier within
30 days after the end of each monthly accounting period in each fiscal quarter,
the unaudited consolidated balance sheet of the Company and its subsidiaries as
at the end of each such monthly period, and the unaudited consolidated
statements of operations of the Company and its subsidiaries for each such
monthly period and for the current fiscal year to date; and

 

(ii)                                  the Company will consider and respond in
good faith to reasonable requests for information, to the extent already
existing or that can be prepared without excessive cost or management time,
regarding the Company or its subsidiaries from Montpelier (to the extent such
requests are made in its capacity as a shareholder of the Company); provided
that the Company and its subsidiaries will not be required to provide any such
information if (i) the Company determines in good faith that providing such
information would adversely affect the Company (taking into account the nature
of the request and the facts and circumstances at such time) or (ii) providing
such information (A) would reasonably be expected to jeopardize an
attorney-client privilege or cause a loss of attorney work product protection or
(B) would violate a confidentiality obligation to any Person.  Notwithstanding
anything else in this Section 4.05(b)(ii), nothing in this
Section 4.05(b)(ii) shall limit the obligations of the Company and its
subsidiaries pursuant to Section 4.05(c).

 

(c)                                  Montpelier Reporting.  At any time, the
Company and its subsidiaries will prepare and provide, or to cause to be
prepared and provided, or to assist Montpelier with preparing, in a prompt
manner upon reasonable prior request by Montpelier, any (A) financial
information or other data relating to the Company or its subsidiaries and
(B) any other relevant information or data, in each case to the extent
necessary, as reasonably determined in good faith

 

11

--------------------------------------------------------------------------------


 

by Montpelier, to comply with U.S. GAAP or to comply with its or its Affiliates’
reporting, filing, tax, accounting or other obligations under the Applicable
Requirements, and the Company agrees to cause its subsidiaries and its and their
respective representatives to cooperate in good faith with Montpelier in
connection with the foregoing.

 

(d)                                 Confidentiality.  In furtherance and not in
limitation of any other similar agreement the parties hereto have with one
another, Montpelier agrees that all Confidential Information obtained pursuant
to the terms of this Article IV shall be kept confidential and shall not be
disclosed by Montpelier except as permitted by this Section 4.05(d).  Any
Confidential Information (whether or not obtained pursuant to the terms of this
Article IV) may be disclosed:

 

(i)                                     by Montpelier on a confidential basis to
any of its Affiliates or its or their directors, officers, employees, partners,
agents or other representatives (including attorneys, accountants and financial
advisors) (collectively, “Representatives”);

 

(ii)                                  by Montpelier or its Affiliates or its or
their Representatives to the extent required by any Applicable Requirement or
Competent Regulatory Authority (including for the purpose of filing tax
returns);

 

(iii)                               by Montpelier or its Affiliates to the
extent Montpelier or its Affiliates reasonably believe in good faith that such
information is required to be included in any filing or submission with the SEC,
the Bermuda Monetary Authority or any other Competent Regulatory Authority; or

 

(iv)                              by Montpelier or its Affiliates or any of its
or their Representatives to the extent the Company consents in writing.

 

(e)                                  Montpelier Director and Officer
Confidentiality Waiver.  Each Montpelier Director shall be bound by and subject
to the same confidentiality obligations as each other director of the Company;
provided that each Montpelier Director may, subject to the Applicable
Requirements, share with Montpelier or its Affiliates on a confidential basis
any information about the Company or its subsidiaries that such Montpelier
Director learns in his or her capacity as a director of the Company.  Each
executive officer of the Company that is also an employee of Montpelier or its
Affiliates may, subject to the Applicable Requirements, share with Montpelier or
its Affiliates on a confidential basis any information about the Company or its
subsidiaries that such executive officer learns in his or her capacity as an
executive officer of the Company.

 

(f)                                   Expenses.  The Company shall be
responsible for all of the costs and expenses incurred by the Company or any of
its subsidiaries in connection with providing any information to Montpelier
pursuant to this Article IV.

 

SECTION 4.06.                                   Conflicts with Bye-Laws.  If
during the term of this Agreement, there shall be any conflict between this
Agreement and the Company’s bye-laws, then, to the extent permitted by the
Applicable Requirements, the provisions of this Agreement shall prevail.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V

 

Additional Rights and Agreements

 

SECTION 5.01.                                   Preemptive Rights.  (a)  The
Company hereby grants to Montpelier the right, subject to the Applicable
Requirements, to purchase (or to designate any controlled Affiliate of
Montpelier to purchase) the Montpelier Pro Rata Portion (or any portion thereof)
of any Equity Securities of the Company (collectively, the “New Securities”)
that the Company may from time to time propose to issue, other than pursuant to
any Excluded Transaction.

 

(b)                                 The Company shall give written notice (an
“Issuance Notice”) of any proposed issuance described in Section 5.01(a) (a
“Proposed Issuance”) to Montpelier no later than ten days prior to the date of
such Proposed Issuance (or, if such notice period is not reasonably practicable
under the circumstances, such prior written notice as is reasonably practicable,
but, in no event, less than five days prior to the date of such Proposed
Issuance).  The Issuance Notice shall set forth the material terms and
conditions of the Proposed Issuance, including

 

(i)                                     the number and description of the New
Securities to be issued and the percentage of outstanding Common Shares or other
Equity Securities of the Company such issuance would represent; and

 

(ii)                                  the cash purchase price per New Security
or that the issuance will be based on the public trading price of the applicable
Equity Securities of the Company.

 

(c)                                  Montpelier shall for a period of eight days
(or such shorter period if the Issuance Notice was sent by the Company with less
than ten days prior notice, but, in no event, less than three days prior to the
date of such Proposed Issuance) following the receipt of an Issuance Notice (the
“Exercise Period”) have the right to elect to purchase (or to designate any
controlled Affiliate of Montpelier to purchase) the Montpelier Pro Rata Portion
of the New Securities, at an all-cash purchase price per New Security (the “Per
New Security Offering Price”) equal to the cash purchase price per New Security
paid by other purchasers pursuant to the Proposed Issuance.  Montpelier may
exercise its election by delivering a written notice to the Company during the
Exercise Period, which must indicate the number of New Securities that
Montpelier desires to purchase (or that its controlled Affiliate desires to
purchase) and may not be conditioned in any manner not also available to other
purchasers pursuant to the Proposed Issuance.  Montpelier, if so exercising its
election, shall be entitled and obligated to purchase, or to cause such other
Persons it may have designated in accordance with this Section 5.01 to purchase,
that number of the New Securities so offered to Montpelier specified in
Montpelier’s notice on the terms and conditions set forth in the Issuance
Notice; provided that, in no event shall the actual terms or conditions of the
New Securities (including the price) be more favorable to other purchasers than
the terms or conditions specified in Montpelier’s Issuance Notice.  Montpelier’s
failure to exercise its right to purchase its allotment of the New Securities
during the Exercise Period shall be deemed a waiver by Montpelier of its rights
under this Section 5.01 with respect to such Proposed Issuance, but not with
respect to any future issuance.  The closing of any purchase by Montpelier (or
any of its designees) shall be consummated concurrently with

 

13

--------------------------------------------------------------------------------


 

the consummation of the Proposed Issuance; provided, however, in the event that
either the Company or Montpelier has been advised by their respective outside
counsel that the issuance of Montpelier’s Pro Rata Portion of the New Securities
in full to Montpelier (or any of its designees) pursuant to this Section 5.01
would require the approval of the Company’s shareholders under the Applicable
Requirements or the approval or consent of any Competent Regulatory Authority,
(i) the Company shall use its reasonable best efforts to promptly obtain any
such approval or consent and (ii) the closing of the Proposed Issuance shall not
occur until such approvals or consents have been obtained; provided further
that, if the Company has used its reasonable best efforts to obtain any required
approvals or consents and such required approvals or consents have not been
obtained within 180 days of the Issuance Notice, the excess amount of such New
Securities to the extent otherwise triggering such approvals or consents will be
excluded from the total number of New Securities that Montpelier would otherwise
have a right to purchase pursuant to this Section 5.01 (which exclusion may
result in Montpelier not having the right to purchase any New Securities
pursuant to this Section 5.01).

 

(d)                                 If Montpelier fails to exercise its right to
purchase its allotment of the New Securities during the Exercise Period, the
Company shall be free to complete the Proposed Issuance to the extent to which
Montpelier failed to exercise its right set forth in this Section 5.01 on terms
no less favorable to the Company (including with respect to consideration) than
those set forth in the Issuance Notice; provided that such Proposed Issuance is
closed within 75 days after the expiration of the Exercise Period (subject to
the extension of such 75-day period for a reasonable time not to exceed an
additional 75 days to the extent reasonably necessary to obtain approvals of any
Competent Regulatory Authority).  In the event the Company has not completed
such Proposed Issuance within such time period, the Company shall not thereafter
issue or sell any such New Securities without first again offering such
securities to Montpelier in accordance with the procedures set forth in this
Section 5.01.

 

(e)                                  Upon the issuance of any New Securities in
accordance with this Section 5.01, the Company shall deliver to Montpelier (or
any of its designees) the New Securities in book-entry form, which New
Securities shall be duly authorized and, when issued and delivered against
payment therefor, will be validly issued and fully paid and non-assessable and
will be free and clear of all liens, pledges, charges, encumbrances or security
interests of any kind or nature.  Montpelier shall deliver or cause to be
delivered to the Company the aggregate Per New Security Offering Price for the
New Securities purchased by it (or its designees) by wire transfer in
immediately available U.S. federal funds to the account designated by the
Company in writing for such purpose.  In the event that a Proposed Issuance
shall be terminated or abandoned by the Company without the issuance of any New
Securities, then Montpelier’s rights pursuant to this Section 5.01 shall also
terminate as to such Proposed Issuance.

 

SECTION 5.02.                                   Competition; Outside Activities;
No Fiduciary Duties.  (a)  Montpelier, any of its Affiliates or any of its or
their respective directors, officers, employees, partners or agents may, alone
or in combination with any other Person or Persons, (i) engage in or enter into
any other businesses, ventures, partnerships, transactions or other activities,
(ii) possess any investments or interests in any other businesses, ventures,
partnerships, transactions, other activities or Persons or (iii) make any
acquisitions of, or investments in, any Person, that compete or competes now or
in the future with, the businesses, ventures, partnerships, transactions,
activities, acquisitions or investments of the Company or its subsidiaries, and
may

 

14

--------------------------------------------------------------------------------


 

provide advice and other assistance to any such business, venture, partnership,
transaction, activity or Person.  The Company and its subsidiaries shall have no
rights to (x) any information in regard to (except to the extent required to
ensure the Company complies with the Applicable Requirements), (y) participate
in or (z) derive any profits from any such business, venture, partnership,
transaction, activity, acquisition, investment or Person.  The Company
acknowledges and agrees that Montpelier and its Affiliates are currently engaged
in businesses, ventures, partnerships, transactions, activities, acquisitions
and investments that, directly or indirectly, compete with the businesses,
ventures, partnerships, transactions, activities, acquisitions or investments of
the Company or its subsidiaries and that Montpelier and its Affiliates shall
have no duty to refrain from engaging in such businesses, ventures,
partnerships, transactions, activities, acquisitions and investments.

 

(b)                                 The pursuit of any such business, venture,
partnership, transaction, activity, acquisition or investment, even if
competitive now or in the future with the businesses, ventures, partnerships,
transactions, activities, acquisitions or investments of the Company or its
subsidiaries, shall not be deemed wrongful or improper and shall not constitute
a conflict of interest or breach of fiduciary or other duty in respect of the
Company or its subsidiaries.  None of Montpelier, any of its Affiliates or any
of its or their respective directors, officers, employees, partners or agents,
shall be obligated to present any particular business opportunity to the Company
or its subsidiaries even if such opportunity is of a character that, if
presented to the Company or its subsidiaries, could be pursued by the Company or
its subsidiaries, and Montpelier, any of its Affiliates or any of its or their
respective directors, officers, employees, partners or agents shall have the
right to pursue for its own account (individually or as a partner or a
fiduciary) or to recommend to any other Person any such opportunity; provided
that a Montpelier Director or an executive officer of the Company, who is also
an officer, director or employee of Montpelier or its Affiliates and is offered
a business opportunity in his or her capacity as a member of the Company’s board
of directors or as an executive officer of the Company, as applicable, shall be
obligated to communicate such opportunity to the Company, in which case such
Montpelier Director or executive officer of the Company, as applicable, and
Montpelier or any of its Affiliates shall not be permitted to pursue such
opportunity unless (i) the Company’s board of directors determines not to do so
or (ii) in the case of Montpelier or any of its Affiliates, Montpelier or its
Affiliates learned of such opportunity other than as a result of such Montpelier
Director being offered such opportunity in his or her capacity as a member of
the Company’s board of directors.

 

(c)                                  The Company acknowledges and agrees that
(i) in the event of any conflict of interest between the Company, on the one
hand, and Montpelier and its subsidiaries, on the other hand, Montpelier and its
subsidiaries may act in their best interests and (ii) the Company’s officers and
the Montpelier Directors may also be officers or directors of Montpelier or its
Affiliates and that the Company’s officers or the Montpelier Directors may, as
an officer or director of Montpelier or its Affiliates, also engage in, or
participate in a supervisory capacity relating to, similar or competing
businesses, ventures, partnerships, transactions, activities, acquisitions and
investments.

 

SECTION 5.03.                                   Transfers.  Subject to any
Applicable Requirements, Montpelier may Transfer any of its Common Shares to any
Person.

 

15

--------------------------------------------------------------------------------


 

SECTION 5.04.                                   Further Assurances.  Each party
hereto shall execute and deliver such instruments and take such other actions as
the other party may reasonably request in order to carry out the intent of this
Agreement, including the obtaining of any required consents or approvals from
third parties.

 

ARTICLE VI

 

Registration Rights

 

SECTION 6.01.                                   Demand Registration.  (a) 
Demand by Montpelier.  Subject to Section 6.01(c), at any time and from time to
time, Montpelier may, in a written notice (a “Demand Notice”) to the Company,
request that the Company file a registration statement (a “Demand Registration
Statement”) under the Securities Act covering the registration of all or a
portion of the Registrable Securities, as specified in the Demand Notice.  Upon
the receipt of such Demand Notice, the Company shall file within (i) if the
Company is not eligible to use Form S-3 or F-3 (or any successor form), as
applicable, 60 days a registration statement on Form S-1 or F-1 (or any
successor form), as applicable (a “Long-Form Registration Statement”), or
(ii) if the Company is eligible to use Form S-3 or F-3 (or any successor form),
as applicable, 30 days a registration statement on Form S-3 or F-3 (or any
successor form), as applicable (a “Short-Form Registration Statement”),
providing for the registration under the Securities Act of the Registrable
Securities that Montpelier has requested that the Company register.  The Company
shall use its reasonable best efforts to cause the Demand Registration Statement
to be declared effective by the SEC as promptly as practicable.

 

(b)                                 Effective Registration.  The Company shall
use its reasonable best efforts to keep such Demand Registration Statement
effective for a period of at least 180 days (or such shorter period in which all
Registrable Securities being registered with such Demand Registration Statement
have actually been sold or otherwise disposed of thereunder).  A Demand
Registration Statement shall be deemed not to have become effective (and the
related registration shall be deemed not to have been effected) (i) unless it
has been declared effective by the SEC and remains effective for at least 180
days (or such shorter period in which all Registrable Securities being
registered with such Demand Registration Statement have actually been sold or
otherwise disposed of thereunder) or (ii) if, after it has been declared
effective, such Demand Registration Statement becomes subject, prior to 180 days
after effectiveness, to any stop order, injunction or other order or requirement
of the SEC or any other Competent Regulatory Authority.

 

(c)                                  General Demand Restrictions.  The Company
will not be obligated to file any Demand Registration Statement within 180 days
after the IPO Closing Date or within 180 days of the effective date of a
previous Demand Registration Statement.  The maximum number of registrations on
a Long-Form Registration Statement that the Company is required to effect in
response to Demand Notices is four (each, a “Demand Registration Right”), and
the number of registrations on a Short-Form Registration Statement that the
Company is required to effect in response to Demand Notices is unlimited.

 

(d)                                 Delay in Filing; Suspension of
Registration.  Notwithstanding anything in this Agreement to the contrary, with
respect to any Demand Registration or shelf registration

 

16

--------------------------------------------------------------------------------


 

pursuant to Section 6.03, if the filing, initial effectiveness or continued use
of a Registration Statement at any time would require the Company to make an
Adverse Disclosure, then the Company may, upon giving prompt written notice of
such action to Montpelier, delay the filing or initial effectiveness of (but not
the preparation of), or suspend use of, such Registration Statement; provided
that the Company shall not be permitted to do so (x) more than four times during
any 12-month period or (y) for periods exceeding, in the aggregate, 90 days
during any 12-month period.  Upon notice by the Company to Montpelier of any
such determination, Montpelier agrees that it shall keep the fact of any such
notice confidential and that it shall suspend the use of any prospectus relating
to such Registration Statement in connection with any sale or offer to sell
Registrable Securities.  If the Company so postpones the filing or effectiveness
of, or suspends the use of, such Registration Statement, Montpelier shall be
entitled to withdraw its registration request, in which case, in the event of a
Demand Registration, such withdrawn request shall not constitute a Demand
Registration Right for purposes of determining the number of Demand Registration
Rights to which Montpelier is entitled under this Agreement.  The Company shall
immediately notify Montpelier upon the termination of any delay or suspension. 
Promptly following any such delay or suspension, (i) the Company shall amend or
supplement the prospectus and any issuer free writing prospectus, if necessary,
so it does not contain any untrue statement or omission and (ii) supplement or
make amendments to the Registration Statement as may reasonably be requested by
Montpelier.

 

(e)                                  Demand Withdrawal.  Montpelier may withdraw
its Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Demand Registration Statement.  Upon receipt of
a notice from Montpelier to such effect, the Company shall cease all efforts to
secure effectiveness of the applicable Demand Registration Statement, and such
registration nonetheless shall be deemed a Demand Registration for this
Agreement unless (i) Montpelier shall have paid or reimbursed the Company for
its reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with such Demand Registration, (ii) the withdrawal is made
because such Demand Registration would require the Company to make an Adverse
Disclosure or (iii) the withdrawal is made following the occurrence of a
Material Adverse Change.

 

(f)                                   Underwritten Offering.  If Montpelier
desires to sell Registrable Securities in an Underwritten Offering pursuant to a
Demand Registration Statement, the managing underwriter and all other
underwriters shall be selected by Montpelier, subject to the Company’s consent,
not to be unreasonably withheld or delayed.

 

(g)                                  Priority of Demand Registration.  If in
connection with a registration pursuant this Section 6.01 the lead managing
underwriter advises the Company and Montpelier that, in its opinion, the
inclusion of all the securities requested to be included in such registration
exceeds the amount that can be sold in such Underwritten Offering within a
proposed price range without adversely affecting the distribution of the
securities being offered, then the Company shall only include in the
registration statement for such Underwritten Offering such securities as the
Company is advised by such lead managing underwriter can be sold without
adversely affecting such distribution in the following order of priority: 
(i) first, the number of Registrable Securities requested to be included therein
and (ii) second, the number of securities that the Company proposes to sell and
any other securities eligible for inclusion therein in a priority determined by
the Company.

 

17

--------------------------------------------------------------------------------


 

SECTION 6.02.                                   Piggyback Registration.  (a) 
Participation.  If at any time the Company intends to file a registration
statement under the Securities Act covering a primary or secondary offering of
any Equity Securities of the Company, whether in response to registration rights
of any Person or otherwise (other than a Demand Registration, any registration
relating to any employee benefit or similar plan, any dividend reinvestment plan
or any acquisition by the Company or pursuant to a registration statement filed
in connection with an exchange offer) and the registration form to be filed may
be used for the registration of the Registrable Securities, the Company shall
give written notice to Montpelier at least 15 days prior to the initial filing
of a registration statement with the SEC pertaining thereto (an “Incidental
Registration Statement”) informing Montpelier of its intent to file such
Incidental Registration Statement and of Montpelier’s rights under this
Section 6.02 to request the registration of the Registrable Securities.  Upon
the written request of Montpelier, made within ten days after receipt of any
such notice (which request shall specify the Registrable Securities intended to
be disposed of and the intended method of distribution thereof), the Company
shall use reasonable best efforts to effect the registration under the
Securities Act of all Registrable Securities which the Company has been so
requested to register by Montpelier, including, if necessary, by filing with the
SEC a post-effective amendment or a supplement to the Incidental Registration
Statement or the related prospectus or any document incorporated therein by
reference or by filing any other required document or otherwise supplementing or
amending the Incidental Registration Statement, if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Incidental Registration Statement or by the Securities Act. 
The Company may postpone or withdraw the filing or effectiveness of an
Incidental Registration Statement at any time in its sole discretion.

 

(b)                                 Priority in Piggyback Registration.  If in
connection with a registration pursuant this Section 6.02, the lead managing
underwriter advises the Company that, in its opinion, the inclusion of all the
securities requested to be included in such registration exceeds the amount that
can be sold in such Underwritten Offering within a proposed price range without
adversely affecting the distribution of the securities being offered, then the
Company shall only include in the registration statement for such Underwritten
Offering such securities as the Company is advised by such lead managing
underwriter can be sold without adversely affecting such distribution in the
following order of priority:

 

(i)                                     if such registration relates to an
Underwritten Offering for the Company’s own account:  (A) first, the number of
securities that the Company proposes to sell and (B) second, the number of
Registrable Securities requested to be included therein by Montpelier and any
other securities eligible for inclusion in such Underwritten Offering (allocated
pro rata among all such holders); and

 

(ii)                                  if such registration relates to an
Underwritten Offering on behalf of a holder or holders of Equity Securities of
the Company other than Montpelier:  (A) first, the number of securities
requested to be included therein by the holder or holders requesting such
registration and by holders of Registrable Securities (allocated pro rata among
all such holders) and (B) second, any other securities eligible for inclusion in
such Underwritten Offering.

 

18

--------------------------------------------------------------------------------


 

(c)                                  No Effect on Demand Registration Rights. 
No registration of Registrable Securities pursuant to a request under this
Section 6.02 shall be deemed to be considered a Demand Registration or have any
effect on the number of Demand Registration Rights available to Montpelier.

 

SECTION 6.03.                                   Shelf Registration.  (a)  Shelf
Registration Statement.  At any time after the first anniversary of the IPO
Closing, promptly following a written request by Montpelier, the Company will
file with the SEC a Shelf Registration Statement relating to the offer and sale
of all of the Registrable Securities, and the Company will use its reasonable
best efforts to have such Shelf Registration Statement declared effective by the
SEC promptly (or if the Company is eligible to do so, it shall file an automatic
Shelf Registration Statement in response to any such request).

 

(b)                                 Continued Effectiveness.  The Company shall
use its reasonable best efforts (if the Company is not eligible to use an
automatic shelf registration statement at the time of filing) to keep such Shelf
Registration Statement continuously effective under the Securities Act during
the period from the date such Shelf Registration Statement is declared effective
by the SEC until all Registrable Securities have been sold, or can be sold
without restriction, including volume and manner of sale restrictions, under the
Securities Act.

 

(c)                                  Underwritten Offering.  If at any time or
from time to time Montpelier desires to sell Registrable Securities in an
Underwritten Offering pursuant to the Shelf Registration Statement, the
underwriters, including the managing underwriter, shall be selected by
Montpelier, subject to the Company’s consent not to be unreasonably withheld or
delayed.

 

SECTION 6.04.                                   Registration Expenses.  The
Company shall pay all fees, costs and expenses incurred in connection with any
registration statement or registered offering pursuant to this Article VI,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC, any stock exchange or
the Financial Industry Regulatory Authority, (ii) all fees and expenses in
connection with compliance with any securities or “blue sky” laws, (iii) all
printing, duplicating, messenger and delivery expenses, (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants of the Company (including the expenses of any special audit or
comfort letters required by or incident to such performance), (v) all fees and
expenses incurred in connection with the listing of the Registrable Securities
on any securities exchange or quotation of the Registrable Securities on any
inter-dealer quotation system, (vi) all fees and expenses of counsel for
Montpelier incurred in connection with a registration, (vii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, (viii) all fees and expenses of any special experts or other Persons
retained by the Company in connection with any registration, (ix) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties) and (x) all expenses
related to the “road-show” for any underwritten offering, including all travel,
meals and lodging; provided, however, that the Company shall not be required to
pay any underwriting discounts and commissions, if any, attributable to the
registration or sale of any securities pursuant to this Article VI and such
underwriting discounts and commissions attributable such securities shall be
borne by the holder of such securities.

 

19

--------------------------------------------------------------------------------


 

SECTION 6.05.                                   Lock-Ups.  If requested by the
lead managing underwriter in any Underwritten Offering pursuant to this
Article VI each party to this Agreement shall deliver and execute (i) in the
case of the Company, an agreement containing restrictions substantially similar
to Section 4(k) of the Underwriting Agreement and (ii) in the case of
Montpelier, an agreement substantially similar to the lock-up agreement
Montpelier executed and delivered in connection with the Initial Public
Offering, except that in each case the restricted period shall not be longer
than 90 days (or such lesser period as may be mutually agreed).  The Company
shall use its reasonable best efforts to cause its directors and executive
officers to sign lock-up agreements substantially similar to those that the
Company’s directors and executive officers executed and delivered in connection
with the Initial Public Offering, except that the restricted period shall not be
longer than 90 days.

 

SECTION 6.06.                                   Registration Procedures. 
Subject to the provisions of Sections 6.01, 6.02 and 6.03, in connection with
the registration of the sale of Registrable Securities pursuant to this
Article VI, the Company shall:

 

(a)                                 (i) prepare and file a Demand Registration
Statement, Incidental Registration Statement or any other registration statement
needed in order to permit the sale of Registrable Securities (a “Registration
Statement”) with the SEC (within the time period specified in Sections 6.01 or
6.03, as applicable), which Registration Statement (A) shall be on a form
selected by the Company for which the Company qualifies, (B) shall be available
for the sale or exchange of the Registrable Securities in accordance with the
intended method or methods of distribution, in the case of a Demand Registration
Statement or Shelf Registration Statement, and (C) shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the SEC to be filed therewith; (ii) use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective in accordance with Section 6.01 or 6.03, as applicable, in
the case of a Demand Registration Statement or Shelf Registration Statement;
(iii) use its reasonable best efforts to prevent the happening of any event that
would cause a Registration Statement to contain a material misstatement or
omission or to be not effective and usable for resale of the Registrable
Securities registered pursuant thereto (during the period that such Registration
Statement is required to be effective and usable); and (iv) cause each
Registration Statement and the related prospectus and any amendment or
supplement thereto, as of the effective date of such Registration Statement,
amendment or supplement (X) to comply in all material respects with any
requirements of the Securities Act and (Y) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading;

 

(b)                                 in the case of a Demand Registration
Statement or a Shelf Registration Statement, and subject to Section 6.06(j),
(i) prepare and file with the SEC such amendments and post-effective amendments
to each such Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period; (ii) cause each
prospectus forming part of such Registration Statement to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act; and (iii) comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by each such

 

20

--------------------------------------------------------------------------------


 

Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by Montpelier as set forth in such
Registration Statement;

 

(c)                                  furnish to Montpelier and to each
underwriter of an Underwritten Offering of Registrable Securities covered by a
Registration Statement, if any, without charge, as many copies of each
prospectus forming part of such Registration Statement, including each
preliminary prospectus, and any amendment or supplement thereto and such other
documents as Montpelier or such underwriter may reasonably request in order to
facilitate the public sale or other disposition of such Registrable Securities;
and the Company hereby consents to the use of such prospectus, including each
such preliminary prospectus, by Montpelier and each such underwriter, if any, in
connection with the offering and sale of such Registrable Securities;

 

(d)                                 (i) use its reasonable best efforts to
register or qualify the Registrable Securities covered by a Registration
Statement, no later than the time such Registration Statement is declared
effective by the SEC, under all applicable state securities or “blue sky” laws
of such jurisdictions as each underwriter, if any, or Montpelier shall
reasonably request; (ii) keep each such registration or qualification effective
during the period such Registration Statement is required to be kept effective
(in the case of a Demand Registration Statement or a Shelf Registration
Statement); and (iii) do any and all other acts and things which may be
reasonably necessary or advisable to enable each such underwriter, if any, and
Montpelier to consummate the disposition in each such jurisdiction of the
Registrable Securities covered by such Registration Statement; provided,
however, that the Company shall not be required to register or qualify any
Registrable Securities in any jurisdiction if registration or qualification in
such jurisdiction would subject the Company to unreasonable burden or expense
or, in the case of an Underwritten Offering, would unreasonably delay the
commencement of such Underwritten Offering; and provided further that the
Company shall not be obligated to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject or to consent to be subject to general
service of process (other than service of process in connection with such
registration or qualification or any sale of Registrable Securities in
connection therewith) in any such jurisdiction;

 

(e)                                  notify Montpelier promptly, and, if
requested by Montpelier, confirm such advice in writing, (i) when a Registration
Statement has become effective and when any post-effective amendments and
supplements thereto become effective; (ii) of the issuance by the SEC or any
state securities authority of any stop order, injunction or other order or
requirement suspending the effectiveness of a Registration Statement or the
initiation of any proceeding for that purpose; (iii) if, between the effective
date of a Registration Statement and the closing of any sale of Registrable
Securities covered thereby pursuant to any agreement to which the Company is a
party, the representations and warranties of the Company contained in such
agreement cease to be true and correct in all material respects or if the
Company receives any notification with respect to the suspension of the
qualification of such Registrable Securities for sale in any jurisdiction or the
initiation of

 

21

--------------------------------------------------------------------------------


 

any proceeding for such purpose; and (iv) of the happening of any event during
the period a Registration Statement is required to be effective as a result of
which such Registration Statement or the related prospectus contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

 

(f)                                   furnish counsel for each underwriter, if
any, and for Montpelier copies of (i) any request by the SEC or any state
securities authority for amendments or supplements to a Registration Statement
and prospectus or for additional information, and (ii) any comments from the SEC
or any state securities authority with respect to such Registration Statement or
prospectus;

 

(g)                                  use reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of a Registration Statement
at the earliest possible time;

 

(h)                                 upon request, furnish to each underwriter of
an Underwritten Offering of Registrable Securities, if any, without charge, at
least one signed copy of each Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits; and furnish to Montpelier,
without charge, at least one conformed copy of each Registration Statement and
any post-effective amendment thereto (without documents incorporated therein by
reference or exhibits thereto, unless reasonably requested);

 

(i)                                     cooperate with Montpelier and the
underwriter or lead managing underwriter of an Underwritten Offering of
Registrable Securities, if any, to facilitate the timely preparation and
delivery of certificates (or book-entry equivalents) representing Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the governing documents thereof) and registered in such names as
Montpelier or the underwriter or lead managing underwriter of an Underwritten
Offering of Registrable Securities, if any, may reasonably request at least five
days prior to any sale of Registrable Securities;

 

(j)                                    upon the occurrence of any event
contemplated by Section 6.06(e)(iv), during the period in which a Registration
Statement is required to be kept in effect, use reasonable best efforts to
prepare a supplement or post-effective amendment to a Registration Statement or
the related prospectus, or any document incorporated therein, as thereafter
delivered to the purchasers of the Registrable Securities covered by such
Registration Statement, such that such prospectus will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(k)                                 enter into customary agreements (including,
in the case of an Underwritten Offering, underwriting agreements in customary
form), including customary representations to Montpelier and underwriters (if
any), and, in the case of a Registration Statement relating to a secondary
offering filed at the request of Montpelier, take all other

 

22

--------------------------------------------------------------------------------


 

customary and appropriate actions in order to expedite or facilitate the
disposition of the Registrable Securities covered by a Registration Statement as
shall be requested by Montpelier;

 

(l)                                     use its reasonable best efforts to
furnish to the underwriters opinions of counsel to the Company and updates
thereof, addressed to each of the underwriter or the lead managing underwriter,
if any, covering the matters customarily covered in opinions requested in
underwritten offerings;

 

(m)                             obtain a “comfort letter” or “comfort letters”
and updates thereof from the Company’s independent certified public accountants
addressed to the underwriter or the lead managing underwriter, if any, which
letters shall be customary in form and shall cover matters of the type
customarily covered in “comfort letters” to underwriters in connection with
underwritten offerings;

 

(n)                                 subject to confidentiality agreements in
form and substance acceptable to the Company, make available for inspection by
representatives of Montpelier and any underwriters participating in any
disposition pursuant to a Registration Statement and any counsel or accountant
retained by Montpelier or underwriters all relevant financial and other records,
pertinent corporate documents and properties of the Company and cause the
respective officers, directors and employees of the Company to supply all
information reasonably requested by any such representative, underwriter,
counsel or accountant in connection with a Registration Statement;

 

(o)                                 provide a reasonable opportunity for
Montpelier and its counsel to review and comment on the Registration Statement
and consider in good faith any comments made by Montpelier and its counsel;

 

(p)                                 use reasonable best efforts to cause all
Registrable Securities covered by a Demand Registration Statement or Shelf
Registration Statement to be listed on any securities exchange on which the
Common Shares are then listed;

 

(q)                                 provide a CUSIP number for all Registrable
Securities covered by a Registration Statement, no later than the effective date
of such Registration Statement;

 

(r)                                    otherwise use its reasonable best efforts
to comply with all applicable rules and regulations of the SEC and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(s)                                   with respect to Demand Registrations, make
senior executives of the Company reasonably available to assist the lead
managing underwriter with respect to, and participate, in “road shows” in
connection with the marketing efforts for the distribution and sale of
Registrable Securities pursuant to a registration statement;

 

(t)                                    provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by any
Registration Statement from and after a date not later than the effective date
of such Registration Statement; and

 

23

--------------------------------------------------------------------------------


 

(u)                                 cooperate and assist in any filing required
to be made with FINRA and in the performance of any due diligence investigation
by any underwriter (including any qualified independent underwriter that is
required to be retained in accordance with the rules and regulations of FINRA).

 

SECTION 6.07.                                   Obligations of Montpelier.  (a) 
Montpelier shall furnish to the Company such information regarding Montpelier,
its ownership of Registrable Securities and the proposed distribution by
Montpelier of such Registrable Securities as the Company may from time to time
reasonably request.

 

(b)                                 Upon receipt of any notice of the Company of
the happening of any event of the kind described in Section 6.06(e)(iv),
Montpelier shall forthwith discontinue disposition of Registrable Securities
pursuant to the affected Registration Statement until Montpelier’s receipt of
the copies of the supplemented or amended prospectus contemplated by
Section 6.06(j).

 

SECTION 6.08.                                   Free Writing Prospectuses. 
Montpelier shall not use any “free writing prospectus” (as defined in Rule 405
under the Securities Act) in connection with the sale of Registrable Securities
without the prior written consent of the Company.  Notwithstanding the
foregoing, Montpelier may use any free writing prospectus prepared and
distributed by the Company.

 

SECTION 6.09.                                   Indemnification and
Contribution.  (a)  Indemnification by the Company.  The Company agrees to
indemnify, to the extent permitted by law, Montpelier and each of its
shareholders, directors, officers and employees, and each Person who controls
Montpelier, against all losses, claims, penalties, judgments, damages,
liabilities and expenses (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”) arising out of or based upon (i) any untrue or alleged
untrue statement of material fact contained in any Registration Statement,
prospectus or preliminary prospectus, or any amendment thereof or supplement
thereto (including, in each case, all documents incorporated therein by
reference) or (ii) any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
except insofar as such untrue statement or omission is caused by, contained in
or omitted from any information furnished in writing to the Company by
Montpelier expressly for use therein.  In connection with an Underwritten
Offering, the Company will indemnify such underwriters, their officers and
directors and each Person who controls such underwriters to the same extent as
provided above with respect to the indemnification of Montpelier.  The payments
required by this Section 6.09 will be made periodically during the course of the
investigation or defense, as and when bills are received or expenses incurred;
provided, however, that if a final and non-appealable arbitral or judicial
determination, as the case may be, shall be made that such Indemnified Party (as
defined below) is not entitled to indemnification for any such Losses, such
Indemnified Party shall repay to the Company the amount of such Losses for which
the Company shall have paid or reimbursed such Indemnified Party.

 

(b)                                 Indemnification by Montpelier.  In
connection with any Registration Statement in which Montpelier is participating,
Montpelier agrees to indemnify, to the extent permitted by law, the Company and
its shareholders, directors, officers and employees and each Person who controls
the Company against all Losses arising out of or based upon (i) any untrue

 

24

--------------------------------------------------------------------------------


 

or alleged untrue statement of material fact contained in such Registration
Statement, prospectus or preliminary prospectus, or any amendment thereof or
supplement thereto (including, in each case, all documents incorporated therein
by reference) or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
caused by, contained in or omitted from any information furnished in writing by
Montpelier expressly for use therein.  In connection with any Underwritten
Offering in which Montpelier is participating, Montpelier will indemnify such
underwriters, their officers and directors and each Person who controls such
underwriters to the same extent as provided above with respect to the
indemnification of the Company.

 

(c)                                  Procedure.  Each party entitled to
indemnification under this Section 6.09 (the “Indemnified Party”) shall give
written notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has received written
notice of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, so long as the counsel for the Indemnifying Party who is to
conduct the defense of such claim or litigation is reasonably satisfactory to
the Indemnified Party (whose approval shall not be unreasonably withheld or
delayed).  The Indemnified Party may participate in such defense at such
Indemnified Party’s expense; provided, however, that the Indemnifying Party
shall bear the expense of such participation if (i) the Indemnifying Party has
agreed in writing to pay such expenses, (ii) the Indemnifying Party shall have
failed to assume the defense of such claim or to employ counsel reasonably
satisfactory to the Indemnified Party or (iii) in the reasonable judgment of the
Indemnified Party, based upon the advice of such Indemnified Party’s counsel,
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest; provided further that in no event
shall the Indemnifying Party be liable for the fees and expenses of more than
one counsel (excluding one local counsel per jurisdiction as necessary) for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same event,
allegations or circumstances.  The Indemnified Party shall not enter into any
settlement without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.  The failure of any
Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Section 6.09 only to the extent
that such failure to give notice shall materially prejudice the Indemnifying
Party in the defense of any such claim or any such litigation.  No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
prior written consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement (x) that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation in form and substance reasonably satisfactory to such Indemnified
Party or (y) that includes an admission of fault, culpability or a failure to
act, by or on behalf of any Indemnified Party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 6.09 from the Indemnifying Party is unavailable to
or unenforceable by the Indemnified Party in respect of any Losses, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and

 

25

--------------------------------------------------------------------------------


 

Indemnified Parties in connection with the actions which resulted in such
Losses, as well as any other relevant equitable considerations.  The relative
fault of such Indemnifying Party and Indemnified Parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such Indemnifying Party or Indemnified Parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action.  The amount paid or payable by a party as a result of any
Losses shall be deemed to include, subject to the limitations set forth in this
Section 6.09, any legal or other fees or expenses reasonably incurred by such
party in connection with any investigation or proceeding.  The Company and
Montpelier agree that it would not be just and equitable if contribution
pursuant to this Section 6.09 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in this Section 6.09.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

SECTION 6.10.                                   Rule 144.  The Company shall
file the reports required to be filed by it under the Securities Act and the
Exchange Act (or, if the Company is not required to file such reports, it will,
upon the reasonable request of Montpelier, make publicly available such
necessary information for so long as necessary to permit sales pursuant to
Rule 144 under the Securities Act), and it will take such further action as
Montpelier may reasonably request, all to the extent required from time to time
to enable Montpelier to sell its Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 under the Securities Act or (ii) any similar rule or regulation
hereafter adopted by the SEC. Upon the reasonable request of Montpelier, the
Company will deliver to Montpelier a written statement as to whether it has
complied with such information requirements and, if not, the specifics thereof.

 

SECTION 6.11.                                   Preservation of Rights.  The
Company shall not (i) grant any registration rights to third parties which are
more favorable than or inconsistent with the rights granted hereunder or
(ii) enter into any agreement, take any action, or permit any change to occur,
with respect to its securities that violates or subordinates the rights
expressly granted to Montpelier in this Agreement.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01.                                   Term.  This Agreement shall
terminate upon the later of the expiration of the Montpelier Investor Rights
Period or such time as there are no Registrable Securities, except for the
provisions of 6.09, 6.10 and this Article VII, which shall survive any such
termination.

 

26

--------------------------------------------------------------------------------


 

SECTION 7.02.                                   Amendment.  This Agreement may
be amended by the parties hereto at any time by an instrument in writing
executed by each party.

 

SECTION 7.03.                                   Assignment.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by either of
the parties hereto without the prior written consent of the other party.  No
assignment by any party hereto shall relieve such party of any of its
obligations hereunder.  Subject to the immediately preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and permitted assigns.  Any
purported assignment not permitted under this Section 7.03 shall be null and
void.

 

SECTION 7.04.                                   Entire Agreement; No Third-Party
Beneficiaries.  This Agreement constitutes the entire agreement, and supersedes
all other prior agreements and understandings, both written and oral, between
the parties hereto and their Affiliates, or any of them, with respect to the
subject matter hereof and thereof and is not intended to confer upon any Person
other than the parties hereto any rights or remedies.  Each party hereto
acknowledges and agrees that (i) it has not relied on or been induced to enter
into this Agreement by any undertaking, promise, assurance, statement,
representation, warranty, undertaking or understanding which is not expressly
included in this Agreement and (ii) it shall have no claim or remedy in respect
of any undertaking, promise, assurance, statement, representation, warranty,
undertaking or understanding which is not expressly included in this Agreement. 
Nothing in the immediately preceding sentence shall operate to limit or exclude
any liability for fraud.

 

SECTION 7.05.                                   Specific Performance.  Each of
the parties hereto acknowledges and agrees that in the event of a breach of this
Agreement, the non-breaching party would be irreparably and immediately harmed
and could not be made whole by monetary damages.  It is accordingly agreed that
the parties hereto (i) will waive, in any action for specific performance, the
defense of adequacy of a remedy at law and (ii) shall be entitled, in addition
to any other remedy to which they may be entitled at law or in equity, to compel
specific performance of this Agreement in any action instituted in respect
thereof.

 

SECTION 7.06.                                   Arbitration.  (a)  Any dispute
arising out of, or related in any way to, this Agreement or the transactions
hereunder, including its formation and validity, shall be submitted to a panel
of arbitrators sitting in the State of New York.  The panel shall be composed of
three arbitrators, one arbitrator shall be chosen by the Company, one arbitrator
shall be chosen by Montpelier and one arbitrator shall be chosen by the mutual
agreement of the two arbitrators selected by each of the Company and
Montpelier.  The arbitrators shall be disinterested, reputable and not under the
control or management of any party hereto.

 

(b)                                 Any party hereto requesting arbitration
shall provide the other party with a written notice that includes reasonable
detail of the dispute such party intends to submit for arbitration.  If the
parties have not resolved such dispute in writing within 45 days of receipt of
such written notice by the other party, each party hereto shall select an
arbitrator within 30 days after the expiration of such 45-day period.  If any
party fails to appoint its arbitrator within such 30-day period, the requesting
party shall also appoint such party’s arbitrator.

 

27

--------------------------------------------------------------------------------


 

(c)                                  The panel shall interpret this Agreement as
an honorable engagement, and shall settle any dispute under this Agreement
according to an equitable, rather than strictly legal, interpretation of its
terms with a view to effecting the general purpose of this Agreement.  The panel
is relieved of all judicial formality and may abstain from following the strict
rules of law.  The panel shall have the power to fix all procedural rules for
the arbitration, including the discretionary power to make orders regarding any
matters which it may consider proper under the circumstances of the case
relating to pleadings, discovery, inspection of documents and examination of
witnesses.  The panel shall have the power to receive and act upon such
evidence, whether oral or written, as it in its sole discretion shall deem
relevant to the dispute.

 

(d)                                 The panel shall render a decision in writing
within 60 days after the matter is finally submitted to it unless the parties
hereto agree to an extension.  Any decision by a majority of the panel members
shall be final and binding on the parties hereto.  If any of the parties hereto
fails to comply with the panel’s decision, the other party may apply for its
enforcement to a court of competent jurisdiction.

 

(e)                                  Unless ordered differently by the panel,
each party hereto shall bear the expenses of the arbitrator selected by it, and
shall jointly and equally bear with the other party the expenses of the third
arbitrator.  In the event two or more arbitrators are chosen by one party, the
fees of all three arbitrators shall be equally divided between the parties.  The
remaining costs of the arbitration proceeding shall be allocated by the panel as
part of its award.

 

SECTION 7.07.                                   Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York applicable to contracts executed in and to be performed entirely within
that State, regardless of the laws that might otherwise govern under applicable
conflict of law principles.

 

SECTION 7.08.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HERETO
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT
MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 7.08.

 

SECTION 7.09.                                   Notices.  All notices, requests
and other communications to any party hereto hereunder shall be in writing and
shall be deemed given if delivered personally,

 

28

--------------------------------------------------------------------------------


 

facsimiled (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

 

If to the Company, to:

 

Address:                         Canon’s Court, 22 Victoria Street, Hamilton HM
12, Bermuda

Attention:                 Chief Financial Officer

Facsimile:                 (441) 296-5551

 

If to Montpelier, to:

 

Address:                         94 Pitts Bay Road, Pembroke HM 08, Bermuda

Attention:                 General Counsel

Facsimile:                 (441) 296-5551

 

or such other address or facsimile number as such party may hereafter specify by
like notice to the other party.  All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.

 

SECTION 7.10.                                   Severability.  If any term,
condition or other provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms, provisions and conditions of
this Agreement shall nevertheless remain in full force and effect.  Upon such
determination that any term, condition or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable law in an
acceptable manner to the end that the terms of this Agreement are fulfilled to
the extent possible.

 

SECTION 7.11.                                   No Waiver/Cumulative Remedies. 
Any waiver of a breach of any of the terms of this Agreement or of any default
under this Agreement shall not be deemed a waiver of any subsequent breach or
default and shall in no way affect the other terms of this Agreement.  No
failure on the part of a party hereto to exercise, and no delay on its part in
exercising, any right or remedy under this Agreement shall operate as a waiver
of that right or remedy, nor shall any single or partial exercise of any right
or remedy preclude any other or further exercise of that right or remedy or the
exercise of any other right or remedy.  The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 

SECTION 7.12.                                   Counterparts.  This Agreement
may be executed in one or more counterparts (including by facsimile or email),
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts have been signed by each of the parties hereto and
delivered to the other party.

 

29

--------------------------------------------------------------------------------


 

SECTION 7.13.                                   Interpretation.  (a)  When a
reference is made in this Agreement to an Article, Section, Exhibit or Schedule,
such reference shall be to an Article of, a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The terms “or”, “any” and
“either” are not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term.  Any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
References to a Person are also to its permitted assigns and successors.

 

(b)                                 The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the parties hereto and no presumption or burden
of proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any provision of this Agreement.

 

[signature page follows]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.,

 

 

 

 

by

 

 

 

/s/ William Pollett

 

 

Name:

William Pollett

 

 

Title:

Chief Executive Officer and President

 

 

 

MONTPELIER REINSURANCE LTD.,

 

 

 

 

by

 

 

 

/s/ Christopher L. Harris

 

 

Name:

Christopher L. Harris

 

 

Title:

Chairman, Director and Chief Executive Officer

 

[Signature Page to Shareholder and Registration Rights Agreement]

 

--------------------------------------------------------------------------------